DETAILED ACTION
Amendment received on March 1, 2021 has been acknowledged. Claims 6, 12, and 18 have been cancelled and amendments to 1, 7 and 13 have been entered. Therefore, claims 1-5, 7-11 and 13-17 are pending. 
Response to Arguments
Applicant’s arguments, see Remarks, filed March 1, 2021, with respect to Claims 1-18 have been fully considered and are persuasive.  The 35 USC 103(a) rejection of claims 1-18 has been withdrawn. 
Response to Amendment
Applicant’s amendments are sufficient to overcome the prior art references.  Application is in condition for allowance.
Allowable Subject Matter
Claims 1-5, 7-11 and 13-17 are allowed.


Reasons for Allowance
The most remarkable prior arts on record are to Danelski US Patent Application Publication 2014/0351101, Roach US Patent Application Publication 2017/0337523 and Evans US Patent #9,656,805. 
Danelski is directed to methods, systems, and devices for implementing and managing order fulfilment processes are generally described. An order fulfilment system may include order management device configured to manage order information associated with a plurality of orders having one or more units orders for the order fulfillment system. The system may also include an order procurement device configured to receive order information from the order management device and to implement the fulfilment of the orders. The order procurement device may transmit completed order information to the order management device. The order management device may assign orders to the order procurement device responsive to receiving an indication that the order procurement device has completed an order. The orders may be assigned based on various order assignment factors, such as travel costs, order ranking, unit characteristics, customer characteristics, or the like. Danelski, Abstract.
Roach is directed to systems, computer programs, and methods for coordinating employee activities to facilitate fulfillment of orders for items and/or services sold by retailers and provided to customers for pick-up are provided. Roach, Abstract. 
Evans is directed to a mobile base is provided that travels through areas for receiving items (e.g., from merchants, vendors, returns of items from users, etc.), wherein the items are transported to the mobile base by associated transportation units (e.g., automated aerial vehicles). The transportation units may be carried on the mobile base or may be stationed locally. Once an item is received by a transportation unit or at the mobile base, a credit or other payment may be issued to the supplier of the item, and the item may be recorded as available for sale in an inventory database. The mobile base may transport the received items to a materials handling facility, or the received items may be sold directly from the mobile base, for which transportation units may subsequently be utilized to transport the items to user specified delivery locations. Evans et al., Abstract
Danelski, Roach  nor Evans teach the limitations of the claimed invention, assigning, based on the result of the optimization determination, items in the plurality of orders to a plurality of batches, wherein the assigning the items in the plurality of orders to the plurality of batches comprises:
dividing the items in each assigned batch into two halves; summing the size attributes for items in the first half for each assigned batch;
summing the size attributes for items in the second half for each assigned batch;
in response to the sum of size attributes for items in the second half being greater than the sum of size attributes for items in the first half for the assigned batch, reversing a sequence of items in the assigned batch; and
transmitting the plurality of assigned batches to the plurality of pickers via a plurality of mobile devices respectively associated with the plurality of pickers. 
Moreover, none of the prior art of record remedies the deficiencies found in Danelski, Roach  and Evans or could be combined with any other reference to produce the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Curlander et al. U.S. Patent 9,174,800 discuses verifying bin content in a materials handling facility.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106.  The examiner can normally be reached on M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHFORD S HAYLES/Primary Examiner, Art Unit 3687